Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to amendment filed 4/19/2022.
Claims 1-2, 5-7, 10-14 were directly and/or indirectly amended. Claims 3-4, 8-9 were canceled. No Claims were added.
Claims 1-2, 5-7, 10-14 as renumbered 1-10 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sheema Khan on June 16, 2022.
The application has been amended as follows: 
Please replace claims 1, and 6 with the following;
1. (currently amended) A computing system comprising: 
a storage device storing [[a]] an original database, the original database having a structure and schema; 
a memory storing processor-executable program code; 
a query engine; and 
a processor to execute the processor-executable program code in order to cause the computing system to: 
execute a query on the original database, thereby obtaining a query result; 
track: 
all query records that are touched while the query is executed; and 
one or more records that are linked to records; and 
produce a stand-alone subset database consisting of the query records and the one or more records that are linked to the query records; 
wherein: 
the stand-alone subset database has a identical to the original database: and 
the stand-alone subset database has fewer records than the original database. 




6. (currently amended) A non-transitory computer-readable medium storing program code, the program code executable by a processor of a computing system to cause the computing system to:
execute a query on [[a]] an original database, thereby obtaining a query result;
track:
query records that are touched while the query is executed; and 
one or more records that are linked to the query records; and
produce a stand-alone subset database consisting of the query records and the one or more records that are linked to the query records; 
wherein:
the stand-alone subset database has identical to a original database; and 
the stand-alone subset database has fewer records than the original database. 



Allowable Subject Matter
Claims 1-2, 5-7, 10-14 as renumbered 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 5-7, and 10-14, are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) no reference alone or in combination with another reference disclose or suggest the combination of limitations specified in the independent claims, more specifically the applied art along with other considered art fail to disclose the claimed subject matter of execute a query on the original database, thereby obtaining a query result; track: all query records that are touched while the query is executed; and  one or more records that are linked to the query records; and produce a stand-alone subset database consisting of the query records and the one or more records that are linked to the query records;
wherein: the stand-alone subset database has a schema that is identical to the schema of the original database: and the stand-alone subset database has fewer records than the original database.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaufman et al. 20190095173 related to system and method for automatically generating user interface elements for complex databases.
Giuliani et al. 20160378675 related to generating data tables.
Berkowitz et al. 20120265744 related to knowledge-based-catalog procurement system and method.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 16, 2022